Notice of Allowability
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on June 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,012,872 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney David Sumy, Reg. No. 50,387 on September 9, 2022.

The application is amended as follows:

The following listing of claims will replace all prior versions and listing in the application.
IN THE CLAIMS:

1. (Currently amended) A method comprising: 
instantiating, by a device, a network slice based on polymorphic algorithms that operate at different time granularities and different scopes, which include number of nodes, relative to different tiers of a multi-tier network; 
receiving, by the device, inputs pertaining to the multi-tier network; 
evaluating, by the device, a state of the network slice; and 
determining, by the device, whether a threshold of the network slice is satisfied.

2. (Original) The method of claim 1, further comprising: 
invoking, by the device, a proactive optimization or a reactive optimization of the network slice based on a result of the determining.

3. (Original) The method of claim 1, wherein the inputs from the multi-tier network include a first input pertaining to a first network device of a core network and the network slice, a second input pertaining to a second network device of a radio access network and the network slice, and a third input pertaining to a performance metric of the network slice.

4. (Original) The method of claim 1, wherein the polymorphic algorithms share a normalized goal function across the different time granularities.

5. (Original) The method of claim 1, wherein the inputs include inputs that pertain to a trained machine learning model and anomaly detection.

6. (Previously Presented) The method of claim 1, wherein the evaluating further comprises: 
calculating, by the device, a first optimization state value and a second optimization state value both pertaining to the network slice.

7. (Original) The method of claim 6, wherein the first optimization state value pertains to one or more of flow control, routing reliability, or network topology, and wherein the second optimization state value pertains to one or more of mobility, coverage, quality, and capacity.

8. (Original) The method of claim 1, wherein an output of the polymorphic algorithms includes a goal function scaling for each network tier.

9. (Original) The method of claim 1, wherein the device includes a network slice orchestrator.

10. (Currently amended) A device comprising: 
a processor, wherein the processor is configured to: 
instantiate a network slice based on polymorphic algorithms that operate at different time granularities and different scopes, which include number of nodes, relative to different tiers of a multi-tier network; 
receive inputs pertaining to the multi-tier network; 
evaluate a state of the network slice; and 
determine whether a threshold of the network slice is satisfied.

11. (Original) The device of claim 10, wherein the processor is further configured to: 
invoke a proactive optimization or a reactive optimization of the network slice based on a result of the determining.

12. (Original) The device of claim 10, wherein the inputs from the multi-tier network include a first input pertaining to a first network device of a core network and the network slice, a second input pertaining to a second network device of a radio access network and the network slice, and a third input pertaining to a performance metric of the network slice.

13. (Original) The device of claim 10, wherein the polymorphic algorithms share a normalized goal function across the different time granularities.

14. (Original) The device of claim 10, wherein the inputs include inputs that pertain to a trained machine learning model and anomaly detection.

15. (Previously Presented) The device of claim 10, wherein when evaluating, the processor is further configured to: 
calculate a first optimization state value and a second optimization state value both pertaining to the network slice.

16. (Original) The device of claim 15, wherein the first optimization state value pertains to one or more of flow control, routing reliability, or network topology, and wherein the second optimization state value pertains to one or more of mobility, coverage, quality, or capacity.

17. (Original) The device of claim 10, wherein an output of the polymorphic algorithms includes a goal function scaling for each network tier.

18. (Currently amended) A non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to: 
instantiate a network slice based on polymorphic algorithms that operate at different time granularities and different scopes, which include number of nodes, relative to different tiers of a multi-tier network; 
receive inputs pertaining to the multi-tier network; 
evaluate a state of the network slice; and 
determine whether a threshold of the network slice is satisfied.

19. (Original) The non-transitory computer-readable storage medium of claim 18, wherein the polymorphic algorithms share a normalized goal function across the different time granularities.

20. (Original) The non-transitory computer-readable storage medium of claim 18, wherein the inputs include inputs that pertain to a trained machine learning model and anomaly detection.
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445